DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on March 22, 2021.
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The steering assist unit for a tiller handle of an outboard motor or the boat maneuvering system as claimed are not shown or suggested in the prior art because of the use of a housing with a pump that is mountable to a tiller handle, or a housing with a hole through which a portion of said motor protrudes, or a sensor for detecting an angle of said tiller handle and a controller for controlling a hydraulic actuator based on said angle, or a tiller handle with a handle body, a grip, and a housing with a pump that is located closer to a first end of said handle body than a second end of said handle body with said grip.
The prior art as disclosed by Hundertmark (US 6,715,438) shows the use of a steering assist unit for a tiller handle of an outboard motor that includes a casing for a pump that is mounted on a transom of a boat, where said pump is connectable by means of supply and return lines to a hydraulic actuator that is mounted on said tiller handle.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


March 29, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617